        Case 1:18-cv-04705-LMM Document 44 Filed 01/31/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JUAN FERNANDEZ,             )
                            )
             Plaintiff,     )
                            )
v.                          )
                            ) Case No. 1:18-cv-04705-LMM-CCB
SITA INFORMATION            )
NETWORKING COMPUTING USA, )
INC., d/b/a SITA, and KERRY )
BRACKEN, individually,      )
                            )
             Defendants.    )

          NOTICE OF SETTLEMENT AND REQUEST FOR STAY

      COME NOW Plaintiff Juan Fernandez and Defendants SITA Information

Networking Computing USA, Inc., and Kerry Bracken (collectively, “Parties”) and

hereby give notice that the Parties have reached, in principle, a settlement resolving

the claims in the above-captioned case. The parties request that the Court stay this

matter and extend all pending deadlines by thirty (30) days to allow for drafting and

finalizing settlement documentation.

      As this Court has explained, to avoid additional expenses associated with

litigation pending a settlement, litigants may request an extension of deadlines or a

stay of the matter. E.g., Unique Sports Prods. v. Wilson Sporting Goods Co., 512 F.
        Case 1:18-cv-04705-LMM Document 44 Filed 01/31/20 Page 2 of 4




Supp. 2d 1318, 1329 (N.D. Ga. 2007). Here, the Parties represent that this first

request for a stay is necessary to complete and execute settlement documents without

incurring additional unnecessary litigation expenses, including, but not limited to,

dispositive motions which are currently due on February 17, 2020. Therefore, the

Parties respectfully request that the Court grant the instant request, stay the above-

captioned case for thirty (30) days pending completion and execution of settlement

documents, and afford any additional relief the Court deems appropriate. In the

event the settlement in principle does not result in a final, enforceable settlement

agreement, the Parties wish to preserve their rights to file dispositive motions.

      Respectfully submitted, this 31st day of January, 2020.

 MOLDEN & ASSOCIATES                       CHAMBERLAIN HRDLICKA
                                           WHITE WILLIAMS & AUGHTRY
 By: /s/ T. Orlando Pearson
     REGINA S. MOLDEN                 By: s/ Annette A. Idalski
     Georgia Bar No. 515454             Annette A. Idalski, Bar No. 005559
     T. ORLANDO PEARSON                 Peter N. Hall, Bar No. 141376
     Georgia Bar No. 180406             Kyle D. Winnick, Bar No. 412767
     Peachtree Center – Harris Tower,   191 Peachtree Street, N.E., 46th floor
     Suite 1245                         Atlanta, GA 30303-1747
     233 Peachtree Street, NE           Telephone: (404) 658-5386
     Atlanta, Georgia 30303             annette.idalski@chamberlainlaw.com
     (404) 324-4500                     peter.hall@chamberlainlaw.com
     (404) 324-4501 (facsimile)         kyle.winnick@chamberlainlaw.com
     Email: rmolden@moldenlaw.com
     Email:topearson@moldenlaw.com       Counsel for Defendants

     Counsel for Plaintiff
        Case 1:18-cv-04705-LMM Document 44 Filed 01/31/20 Page 3 of 4




                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(D), the undersigned counsel hereby certifies that

this filing complies with the type-volume requirements set forth in Local Rule 5.1.

This document has been prepared in Times New Roman, 14 point font.



                                       By: s/ Annette A. Idalski
                                           Annette A. Idalski
          Case 1:18-cv-04705-LMM Document 44 Filed 01/31/20 Page 4 of 4




                           CERTIFICATE OF SERVICE
        This is to certify that on January 31, 2020, I electronically filed the foregoing

NOTICE OF SETTLEMENT AND REQUEST FOR STAY through the Court’s

CM/ECF system, which will send a notice of electronic filing to all counsel of

record.




                                           By: s/ Kyle D. Winnick
                                                  Kyle D. Winnick
100384\000098\3410453.V1
